Citation Nr: 9905009	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151 for the purpose of 
obtaining accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.

This matter comes before the Board of Veteran's Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151 for the purpose of 
obtaining accrued benefits.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1961 to 
August 1964 including a tour of duty in the Republic of 
Vietnam from December 31, 1962, to December 29, 1963.

2.  The veteran died on March [redacted], 1994, from non-Hodgkin's 
lymphoma.

3.  Before his death, the veteran made a claim for service 
connection for non-Hodgkin's lymphoma secondary to exposure 
to Agent Orange during his service in Vietnam, the RO denied 
his claim, and the veteran perfected an appeal of the claim 
to the Board.

4.  The RO denied the veteran's claim for service connection 
for non-Hodgkin's lymphoma because the veteran had not served 
in Vietnam during the "Vietnam era" as that period was 
defined by law under section 101(29) of Title 38, United 
States Code, that is, beginning on August 5, 1964, and ending 
on May 7, 1975, and therefore, the RO concluded that he was 
not entitled to the presumption of service connection 
provided by law for veterans who served in Vietnam during the 
Vietnam era who later develop certain diseases including 
non-Hodgkin's lymphoma.

5.  In April 1994, the RO received an application for 
dependency and indemnity compensation (DIC) and accrued 
benefits from the appellant, widow of the veteran, who 
claimed service connection for the cause of the veteran's 
death from non-Hodgkin's lymphoma secondary to exposure to 
Agent Orange.

6.  In June 1994, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death for 
the same reason that it had denied the veteran's claim for 
service connection for non-Hodgkin's lymphoma, and she 
perfected an appeal to the Board.

7.  In August 1995, the appellant claimed service connection 
for the cause of death of the veteran under section 1151 of 
the statute, alleging that VA's failure to provide the 
veteran prompt treatment or adequate treatment resulted in 
his death from non-Hodgkin's lymphoma.

8.  In December 1995, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death under 
section 1151 and issued a supplemental statement of the case.

9.  In October 1996, the Congress amended section 101(29), 
Title 38, United States Code, so that the "Vietnam era" 
began on February 28, 1961, 

10.  In October 1996, the Congress amended section 1116, 
Title 38, United States Code, -- the statute pertaining to 
the presumption of service connection provided in the law for 
diseases associated with exposure to herbicides such as Agent 
Orange -- so that the class of veterans entitled to the 
presumption included those who served in Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and set an effective date for the amendment as of 
January 1, 1997, by stating that the amendment "shall take 
effect Jan. 1, 1997 with no benefits payable or provided by 
reason of such amendment for any period before such 
date . . . ."

11.  Based on the changes made to the law, the Board, in a 
decision dated December 6, 1996, granted the appellant's 
claim for service connection for the cause of the veteran's 
death based on the presumptive provisions for service 
connection afforded to a certain class of veterans, which now 
included the veteran in this case, for certain diseases 
associated with exposure to herbicides such as Agent Orange 
which diseases include non-Hodgkin's lymphoma.

12.  In a January 1997 rating decision implementing the 
decision of the Board, the RO granted entitlement to DIC 
benefits and notified the appellant that retroactive payments 
would begin as of April 1, 1994, the first day of the month 
after which the veteran died.  The RO also determined that 
the issue of service connection for the cause of the 
veteran's death under section 1151 was now moot.

13.  In a memorandum dated April 1997, the appellant's 
representative alleged that the issue of service connection 
for the cause of the veteran's death under section 1151 was 
not moot because, if a favorable determination were made on 
that issue, the appellant would be entitled to accrued 
benefits from the date that treatment at the VA medical 
center was sought by the veteran until the date of the 
veteran's death.

14.  The RO denied the claim for accrued benefits based on 
service connection for the cause of the veteran's death under 
section 1151, and the appellant perfected a timely appeal of 
that denial to the Board.


CONCLUSION OF LAW

The claim for accrued benefits based on an underlying issue 
of service connection for the cause of the veteran's death 
from non-Hodgkin's lymphoma due to untimely or inadequate 
medical treatment by VA under section 1151 was not derived 
from a claim that the veteran had pending at the time of his 
death, and therefore the claim for accrued benefits must be 
denied because of an absence of legal merit.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1998); 38 C.F.R. § 3.1000 (1998); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law); see also Zelvalkink v. Brown, 102 F.3d 1236, 1242 
(Fed.Cir. 1996); Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed.Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

The veteran served on active duty from August 1961 to August 
1964 including a tour of duty in the Republic of Vietnam from 
December 31, 1962, to December 29, 1963.  The veteran died on 
March [redacted], 1994, from non-Hodgkin's lymphoma.

Before his death, the veteran made a claim for service 
connection for non-Hodgkin's lymphoma secondary to exposure 
to Agent Orange during his service in Vietnam.  The RO denied 
his claim, and the veteran perfected an appeal of the claim 
to the Board.  He died before a Board decision was issued on 
his claim.

The RO had denied the veteran's claim for service connection 
for non-Hodgkin's lymphoma in July 1993 because the veteran 
had not served in Vietnam during the "Vietnam era" as that 
period was defined by law at the time of the RO's decision 
under section 101(29) of Title 38, United States Code, that 
is, beginning on August 5, 1964, and ending on May 7, 1975, 
and therefore, the RO concluded that he was not entitled to 
the presumption of service connection provided by law for 
veterans who served in Vietnam during the Vietnam era who 
later develop certain diseases including non-Hodgkin's 
lymphoma.

In April 1994, the RO received a claim from the appellant, 
widow of the veteran, for dependency and indemnity 
compensation (DIC) based on service connection for the cause 
of the veteran's death from non-Hodgkin's lymphoma secondary 
to exposure to Agent Orange.  In June 1994, the RO denied the 
appellant's claim for DIC benefits because it held that 
service connection could not be granted for the cause of the 
veteran's death from non-Hodgkin's lymphoma for the same 
reason that the veteran's claim for service connection for 
non-Hodgkin's lymphoma could not be granted, i.e., because 
the veteran did not serve in Vietnam during the period 
defined by statute as the "Vietnam era" and he therefore 
was not entitled to the presumption of service connection 
provided by law for veterans who served in Vietnam during the 
Vietnam era who later develop certain diseases including 
non-Hodgkin's lymphoma.  The appellant perfected an appeal to 
the Board of the RO's denial of her claim for DIC benefits.

In August 1995, the appellant claimed DIC benefits by 
advancing for the first time another theory of the 
entitlement to service connection for the cause of death of 
the veteran.  She claimed entitlement under section 1151 of 
the statute, alleging that VA's failure to provide the 
veteran prompt treatment or adequate treatment resulted in 
his death from non-Hodgkin's lymphoma.

On December 7, 1995, the RO received a statement from the 
appellant, written on a VA Form 9 substantive appeal form, 
which asserted,

I still contend my husband's illness of 
non-Hodgkin's lymphoma was the result of 
his exposure to Agent Orange while 
serving in Vietnam. 

In a rating decision dated December 8, 1995, the RO denied 
the appellant's claim for DIC based on an underlying claim 
for service connection for the cause of the veteran's death 
under section 1151, continued the denial of the claim for 
service connection for the cause of the veteran's death due 
to Agent Orange exposure, and apparently incorporated both 
issues into a supplemental statement of the case.  Although 
only one "Issue" was noted on the supplemental statement of 
the case, i.e., "Service connection for the cause of 
death", it was noted that on December 8, 1995, "Service 
connection for the cause of death remained denied" and that 
"Entitlement to DIC under USC 1151 was also denied."  It 
was then stated, "This is the claimant's official 
notification of this decision.  The covering letter for the 
supplemental statement of the case stated, in pertinent part,

Since you have filed a Substantive Appeal 
(VA Form 9) with respect to issues 
contained in the original Statement of 
the Case or prior Supplemental Statement 
of the Case, a response at this time is 
optional.

In September 1996, the RO received a notice of disagreement 
from the appellant with its December 1995 decision denying 
her claim for DIC based on cause of the veteran's death under 
section 1151.

In October 1996, the Congress amended section 101(29), Title 
38, United States Code, redefining the "Vietnam era" as 
beginning on February 28, 1961, aid or 
provided by reason of such amendments for any period before 
such date."  38 U.S.C.A. § 101(29) (West 1991 & Supp. 1998).

Furthermore, also in October 1996, the Congress amended 
section 1116, Title 38, United States Code, -- the statute 
pertaining to the presumption of service connection provided 
in the law for diseases associated with exposure to 
herbicides such as Agent Orange -- so that the class of 
veterans entitled to the presumption included those who 
served in Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  The Congress set an 
effective date for the amendment as of January 1, 1997, by 
stating that the amendment "shall take effect Jan[uary] 1, 
1997[,] with no benefits payable or provided by reason of 
such amendment for any period before such date . . . ."  
38 U.S.C.A. § 1116(a)(1)(A) (West 1991 & Supp 1998); 
38 C.F.R. § 3.307(a)(6)(iii) (1998).

Based on the changes made to the law, the Board, in a 
decision dated December 6, 1996, granted the appellant's 
claim for service connection for the cause of the veteran's 
death based on the presumptive provisions for service 
connection afforded to a certain class of veterans, which now 
included the veteran in this case, for certain diseases 
associated with exposure to herbicides such as Agent Orange 
which diseases include non-Hodgkin's lymphoma.

In a January 1997 rating decision implementing the decision 
of the Board, the RO granted entitlement to DIC benefits and 
notified the appellant that retroactive payments would begin 
as of April 1, 1994, the first day of the month after which 
the veteran died.  The RO also determined that the issue of 
service connection for the cause of the veteran's death under 
section 1151 was now moot.

In an April 1997 memorandum from the RO to appellant's 
representative, the RO stated,

Our interpretation of [the appellant's] 
notice of disagreement with our rating 
decision dated June 22, 1994, that denied 
service connected cause of death of her 
late husband, [the veteran], is that 
delayed[] or untimely medical treatment[] 
should have been justification to grant 
service connected cause of death.  
However, as stated in our rating decision 
dated January 24, 1997, this became a 
moot issue when presumptive service 
connected cause of death was granted.

(For clarification purposes, the Board notes here that the 
"June 22, 1994, rating decision" referred to in this 
memorandum denied service connection for the cause of death 
from non-Hodgkin's lymphoma and did not adjudicate the claim 
for service connection for the cause of the veteran's death 
under section 1151 due to untimely or improper treatment.  
That claim had not even been raised yet by appellant at the 
time of the June 22, 1994, rating decision as it was not 
submitted to the RO until August 1995.  However, as noted 
above, the RO did adjudicate the section 1151 claim in 
December 1995, incorporated it into a supplemental statement 
of the case, and, despite the RO's erroneously telling the 
appellant that a response to the supplemental statement of 
the case on this issue was "optional", the appellant filed 
a timely notice of disagreement in September 1996.)

In memoranda dated April 1997 and June 1997, the appellant's 
representative alleged that the issue of service connection 
for the cause of the veteran's death under section 1151 was 
not moot because, if a favorable determination were made on 
that issue, the appellant would be entitled to accrued 
benefits from the date that treatment at the VA medical 
center was sought by the veteran until the date of the 
veteran's death.

Considering the April 1997 memorandum as a claim, the RO 
denied the claim for accrued benefits based on service 
connection for the cause of the veteran's death under section 
1151 in a rating decision dated May 1997.  The RO considered 
the June 1997 memorandum a timely filed notice of 
disagreement and issued a statement of the case.  The 
appellant perfected a timely appeal of the denial to the 
Board by filing a VA Form 9 substantive appeal in July 1997.

The appellant testified at a personal hearing conducted in 
October 1997.  The hearing officer continued denial in a 
decision incorporated into a supplemental statement of the 
case dated October 1997.

II.  Applicable Law and Analysis.

When a veteran dies from service-connected disability, 
dependency and indemnity compensation (DIC) is paid to his 
surviving spouse.  38 U.S.C.A. § 1310, 1311 (West 1991 & 
Supp. 1998).  The standards and criteria for determining 
whether or not a disability from which a veteran has died is 
service-connected are the same standards and criteria 
employed for determining whether a disability is 
service-connected generally, i.e., while the veteran is still 
alive.  38 U.S.C.A. § 1310 (West 1991).  Issues involved in a 
claim for DIC are decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (1998).

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).
Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1998).  Accrued 
benefits, in contrast to "death benefits" such as DIC, 
death compensation, and death pension, "are sums owing to 
the veteran for prior periods, but unpaid at the time of 
death."  Zevalkink, 102 F.3d at 1242 (holding that accrued 
benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.C. § 5310).  Under 
38 U.S.C.A. § 5121(c), the only requirement imposed regarding 
a claim for accrued benefits is that the application "must 
be filed within one year after the date of death."  
38 U.S.C.A. § 5121(c) (West 1991).

The issue presently before the Board on appeal is entitlement 
to service connection for the cause of the veteran's death 
under 38 U.S.C.A. § 1151 for the purpose of obtaining accrued 
benefits.  Therefore, the first question confronting the 
Board is whether the appellant filed a timely claim for 
accrued benefits within one year after the date of death.

In this case, the appellant submitted an application for DIC 
and accrued benefits in April 1994 after the veteran's death 
on March [redacted], 1994.  In this regard, the Board notes 
that the appellant did not specifically state that she was 
claiming accrued benefits on the application form.  Rather 
she noted in a remarks section on the form, "Exposure to Agent 
Orange -- Claim for DIC."  However, the law provides that a 
claim by a surviving spouse for DIC "shall also be considered 
to be a claim for . . . accrued benefits."  38 U.S.C.A. 
§ 5101(b)(1) (West 1991); see Isenhart v. Derwinski, 3 Vet. 
App. 177, 179 (1992).  Nevertheless, the RO did not 
adjudicate a claim for accrued benefits but only for DIC in 
its June 1994 rating decision.

In her August 1994 notice of disagreement, the appellant only 
disagreed with the denial of DIC and the underlying issue of 
service connection for the cause of her husband's death and 
did not express disagreement with the RO's not having 
considered her claim as also one for accrued benefits.  Cf. 
Garlejo v. Brown, 10 Vet. App. 229 (1997) (noting that the 
Court held in Isenbart v. Brown that an notice of 
disagreement could attach to an RO's failure to adjudicate a 
claim which was properly before it, so long as the notice of 
disagreement could be fairly read as encompassing the RO's 
failure to adjudicate that particular claim.); see also 
Isenbart v. Brown, 7 Vet. App. 537 (1995).  A statement of 
the case was issued only on the underlying issue of service 
connection for the cause of the veteran's death; the 
veteran's VA Form 9 pertained only to that issue, and the 
Board's December 1996 decision pertained only to that issue.

In August 1995, the appellant advanced for the first time a 
claim for service connection for the cause of the veteran's 
death under section 1151.  There is no indication in her 
August 1995 claim that she was seeking accrued benefits based 
on this theory; however, even if she were, her claim was 
filed too late because it was received more than one year 
after the veteran's death.  The RO did adjudicate her claim 
for DIC benefits based on the underlying issue of the cause 
of the veteran's death under section 1151 and denied that 
claim in a December 1995 rating decision.  As noted above, 
the veteran filed a timely notice of disagreement with this 
rating decision in September 1996.

However, instead of issuing a statement of the case, the RO 
took the position in April 1997 that the claim for DIC 
benefits under section 1151 was now moot because the Board, 
in December 1996, had granted service connection for the 
cause of the veteran's death on another theory of entitlement 
and the benefit sought -- DIC benefits -- had been granted 
based on the Board's decision.  In the April and June 1997 
memoranda, the appellant did not disagree that the claim for 
DIC benefits was now moot but argued that, in denying the 
claim for service connection for the cause of the veteran's 
death under section 1151, the RO had also effectively denied 
a claim for accrued benefits to which the appellant alleged 
she would have been entitled had a favorable determination 
been made on the claim for service connection for the cause 
of the veteran's death under section 1151.  Therefore, the RO 
adjudicated and denied a claim for service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1151 for the 
purpose of obtaining accrued benefits and the appellant 
perfected an appeal of this claim to the Board.

Construing this unusual claim in a light most favorable to 
the appellant, the Board concludes, based on section 
5101(b)(1) of the statute and the holding in Isenhart v. 
Derwinski, that she did submit a timely application for 
accrued benefits when she submitted her claim for DIC 
benefits in April 1994 within one year after the veteran 
died.  Moreover, the Board observes that the RO did 
eventually adjudicate the claim for accrued benefits in the 
May 1997 rating decision which is the subject of the present 
appeal to the Board.  Accordingly, given the unusual 
procedural development of the claim for accrued benefits in 
this case, the Board will not deny the claim for accrued 
benefits based on the cause of the death of the veteran under 
section 1151 as untimely filed, although the Board notes 
that, while the April 1994 DIC claim should also have been 
construed as a timely filed claim for accrued benefits in 
general, the particular argument for entitlement to accrued 
benefits under section 1151 that is presently before the 
Board on appeal was not advanced by appellant until the April 
and June 1997 memoranda from her representative and the Board 
can discern no rational reason for the RO to have inferred 
such a claim from any statements from appellant or other 
evidence in the claims file prior to the April and June 1997 
memoranda.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).

Nevertheless, the Board holds in this case that the argument 
that the claim for service connection for the cause of the 
veteran's death under section 1151 based on a theory of 
delayed or improper treatment by VA, if granted, would 
entitle the appellant to accrued benefits is without merit.  
The veteran never made a claim for entitlement to service 
connection for non-Hodgkin's lymphoma under section 1151 
during his lifetime and therefore there can be no sums owing 
to the veteran but unpaid at the time of his death based upon 
this theory of entitlement.  Zevalkink, 102 F.3d at 1242.

The veteran did make a claim during his lifetime for service 
connection for non-Hodgkin's lymphoma secondary to Agent 
Orange exposure during his tour of duty in Vietnam.  In one 
sense, his claim was not "pending at the time of his death" 
because it had been denied by the RO in a July 1993 rating 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed.Cir. 1998) 
(holding that "in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision"); see also Zevalkink, 102 F.3d at 1242 (noting 
that "[i]f existing decisions were adverse, then no benefits 
are payable").

However, because he had perfected an appeal to the Board 
prior to his death, the July 1993 rating decision was 
rendered nonfinal and, because the rating decision was "in a 
state of nonfinality" at the time of the veteran's death, it 
became a nullity by his death.  Smith v. Brown, 10 Vet. App. 
330, 333 (1997); Landicho v. Brown, 7 Vet. App. 43, 53 
(1994).  Because the rating decision was a nullity, it was as 
if no adverse adjudication of the veteran's claim for service 
connection for non-Hodgkin's lymphoma secondary to Agent 
Orange exposure had been made and therefore as if his claim 
was a "pending claim" at the time of his death.  See Jones, 
136 F.3d at 1300 (holding that without a veteran having a 
claim pending at the time of death, the surviving spouse has 
no claim upon which to derive his or her own application); 
Zevalkink, 102 F.3d at 1242 (noting that the main thrust of 
the statute governing accrued benefits is to pay benefits 
that were due and unpaid to the veteran based on existing 
ratings or decisions; if existing decisions were adverse, 
then no benefits are payable).

Therefore, the July 1993 rating decision would not have had 
any preclusive effect in the adjudication of an accrued 
benefits claim brought by appellant and her task was to show 
entitlement to disability compensation for non-Hodgkin's 
lymphoma secondary to Agent Orange exposure based on evidence 
in the claims file at the veteran's date of death and due and 
unpaid for a period not to exceed two years prior to his 
death.  See Smith, 10 Vet. App. at 333; Landicho, 7 Vet. App. 
at 53.  In other words, appellant's task as an 
accrued-benefits claimant was to stand in the shoes of the 
veteran and present a claim for service connection for 
non-Hodgkin's lymphoma as secondary to Agent Orange exposure 
in Vietnam using only the evidence in the claims file as of 
the date of the veteran's death.  Landicho, 7 Vet. App. at 
53.

However, instead of standing in the veteran's shoes and 
arguing for accrued benefits based on service connection for 
non-Hodgkin's lymphoma as secondary to Agent Orange exposure, 
the appellant in this case sought accrued benefits based on a 
claim for service connection for the cause of death from 
non-Hodgkin's lymphoma due to untimely or inadequate medical 
treatment by VA under section 1151, a theory of entitlement 
to service connection which the veteran never alleged during 
his lifetime.  Thus, because her claim for accrued benefits 
based on an underlying issue of service connection for the 
cause of the veteran's death from non-Hodgkin's lymphoma due 
to untimely or inadequate medical treatment by VA under 
section 1151 was not derived from a claim that the veteran 
had pending at the time of his death, it must be denied for 
an lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1151 for the purpose of obtaining accrued 
benefits is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

